Church, C. J.
If, from the facts found and reported by the committee in this case, we can discover nothing more than such as would sustain an action at law against the respondent, for false and fraudulent representations of the credit and solvency of the Eagle Manufacturing Company, whereby the plaintiff was induced to loan them the money, and take the note described in her bill, we should not find enough to sustain this application in equity, as the remedy at law would be entirely adequate. It is an ancient principle of the common law, that where both fraud and damage concur, the law will give relief; a principle which has since been very fully recognized, modified and enforced in the cases of Pasley v. Freeman, 3 Term. R., 51; Haycraft v. Creasy, 2 East, 92; Wise v. Wilcox, 1 Day, 22; Vernon v. Keyes, 12 East, 632; Upton v. Vail, 6 Johns., 182; Galagher v. Brunel, 6 Cowen, 346; 1 Sw. Dig., 571; and in many other cases, and elementary books.
Of this, the plaintiff’s counsel were fully aware, and therefore, throughout the entire bill, they have introduced averments, and relied upon the allegation and proof of facts, peculiar and necessary to sustain the jurisdiction of a court of equity. They have very distinctly and prominently alleged a trust,—a confidence of a peculiar character, of which a court , of equity should take cognizance,—and also an obligation to account, as trustee and agent, for the moneys received. These, as general allegations, are important, and give character to the bill, and without which, or some of them, it would be difficult to sustain it. ■
*33They have proceeded, in detail, to allege the breach of this trust and confidence, and the fraud of the defendant, in obtaining tlje money from the plaintiff.
We see no necessity of examining all these averments, or the facts found by the committee, in explanation or denial of them; because, all of them and also the facts set up in the remonstrance of the plaintiff, if true, have been submitted to, and considered by them; and the result was, that no confidence or trust was established by the proof, and no fraud or fraudulent intent whatever existed, unless the same may be implied from the facts found. The committee, therefore, has left nothing for the court to decide, but the question whether trust, 'confidence or fraud, will be implied by law, which did not exist in fact.
The law recognizes constructive frauds, as in some measure distinct from frauds in fact. Courts of equity especially, will, for reasons of public policy, oftentimes infer fraud from the existence of certain relationships, where the confiding party has suffered in a bargain, as in cases of parent and child, guardian and ward, attorney and client, physician and patient, &c., and will set aside conveyances, where the bargain appears to have been a hard one, and without looking for the proof of positive fraud or wicked intent. But no relationship or connection, of any peculiar character, existed between these parties. They were neighbors, a,nd that was all, except .that the plaintiff was a woman, and the defendant a gentleman of intelligence. We can infer no other confidence. But no case has been found, in which courts have ever inferred fraud, from such ordinary circumstances as these; and especially, where it did not appear that the party charged, acted with a special reference to his own personal advantage. On the contrary, it is said that a court of equity will not interfere, merely because a man of more honor would not have participated in the suspected transaction. The relationship must be such as to demand of the one to make *34a full discovery to the other. 1 Sto. Eq., § 309. So courts will, in some instances, treat certain conduct of parties as amounting to fraud, per se; 'holding that the law fixes the fraud, and that facts can not remove it. But we see no fact, or set of facts, found by this committee, which conclusively show this transaction to be fraudulent, or such as the law can not sanction.
There are also, disputable presumptions of law; but these may be rebutted, and when evidence is once admitted to rebut them, they result in mere questions of fact. If there be any such in this case, they have been disposed of by the committee. 1 Greenl. Ev., § 33.
We can not suppose that the committee intended to refer to the court the decision of any question of fact; anything, which, either by positive proof, or by the application of presumptive or circumstantial evidence, was the subject of proof. They certainly had no right to do this, and we can not assume such a jurisdiction.
Can we say then, more than the committee have said ? And if not, we see not how the petitioners are entitled to relief, in a court of equity. We advise the superior court; to dismiss the bill with costs.
In this opinion the other judges concurred.
Bill dismissed.